Exhibit 10.2

 

 

PLEDGE AND SECURITY AGREEMENT

 

among

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP,
as Grantor

 

FARMLAND PARTNERS INC.,
as Performance Guarantor

 

FARMER MAC MORTGAGE SECURITIES CORPORATION,
as Purchaser,

 

and

 

FEDERAL AGRICULTURAL MORTGAGE CORPORATION,
as Collateral Agent and Bond Guarantor,

 

Dated as of August 22, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS; INTERPRETATIONS

1

SECTION 1.1 Certain Terms Defined

1

SECTION 1.2 Interpretation

5

ARTICLE 2 SECURITY INTEREST

6

SECTION 2.1 Creation of Security Interest in Qualified Collateral

6

SECTION 2.2 Maintenance of Qualified Collateral Schedule

6

SECTION 2.3 Qualified Collateral

7

SECTION 2.4 Undertakings Regarding Qualified Collateral

8

SECTION 2.5 Risk of Loss of Qualified Collateral

9

SECTION 2.6 Performance Guarantee

9

ARTICLE 3 COLLATERAL AGENT

10

SECTION 3.1 Appointment as Collateral Agent

10

SECTION 3.2 Resignation of the Collateral Agent

10

SECTION 3.3 Eligibility of Successor Collateral Agent

10

SECTION 3.4 Merger or Consolidation

10

SECTION 3.5 Duties and Responsibilities of the Collateral Agent

10

SECTION 3.6 Limitation on Liability of the Collateral Agent

11

SECTION 3.7 Fees of the Collateral Agent

12

ARTICLE 4 EVENTS OF DEFAULT

12

SECTION 4.1 Events of Default

12

SECTION 4.2 Remedies Upon an Event of Default

13

SECTION 4.3 Appointment of Collateral Agent as Attorney-in-Fact; Sub-Agents

14

ARTICLE 5 AGVANTAGE BOND DOCUMENTATION

15

SECTION 5.1 Maintenance of AgVantage Bond Documentation

15

ARTICLE 6 REPRESENTATIONS, WARRANTIES AND COVENANTS

15

SECTION 6.1 Representations and Warranties

15

SECTION 6.2 Covenants

16

SECTION 6.3 Negative Covenants

17

ARTICLE 7 INDEMNIFICATION

18

SECTION 7.1 Indemnification by Grantor and Performance Guarantor

18

ARTICLE 8 MISCELLANEOUS

18

SECTION 8.1 Successors and Assigns of Grantor Bound by Agreement

18

SECTION 8.2 Amendments; Assignments

18

SECTION 8.3 No Liability for the Collateral Agent

18

SECTION 8.4 Governing Law

19

SECTION 8.5 Consent to Jurisdiction

19

SECTION 8.6 Waiver of Jury Trial

19

SECTION 8.7 Entire Agreement

19

SECTION 8.8 Limitation on Rights of Others

19

SECTION 8.9 Severability

19

SECTION 8.10 Counterparts

20

SECTION 8.11 No Waiver

20

SECTION 8.12 Remedies Cumulative

20

SECTION 8.13 Notices

20

ARTICLE 9 TERMINATION OF SECURITY INTEREST

21

SECTION 9.1 Termination of Security Interest

21

SECTION 9.2 Evidence of Termination

21

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SCHEDULE II

 

EXHIBIT A

 

EXHIBIT B

 

 

ii

--------------------------------------------------------------------------------


 

THIS PLEDGE AND SECURITY AGREEMENT effective as of August 22, 2014 (this
“Agreement”), between Farmland Partners Operating Partnership, LP (including its
successors and permitted assigns, the “Grantor”), Farmland Partners Inc.
(including its successors and permitted assigns, the “Performance Guarantor”),
Farmer Mac Mortgage Securities Corporation (including its successors and
permitted assigns, the “Purchaser”), which is a wholly-owned subsidiary of the
Federal Agricultural Mortgage Corporation, a federally chartered instrumentality
of the United States (“Farmer Mac”), and Farmer Mac, as Collateral Agent and
Bond Guarantor, for the benefit of the AgVantage Bond Holders.

 

W I T N E S S E T H

 

WHEREAS, the Grantor may from time to time issue one or more secured debt
obligations (the “AgVantage Bonds”) to the Purchaser, and the Purchaser may
purchase such AgVantage Bonds, all upon the terms and subject to the conditions
set forth in the Bond Purchase Agreement; and

 

WHEREAS, the Grantor desires to grant to the Collateral Agent, for the benefit
of the Control Party, a security interest in the collateral hereinafter
described as security for the obligations of the Grantor under the AgVantage
Bonds issued pursuant to the Bond Purchase Agreement; and

 

WHEREAS, the transactions contemplated herein and in the Bond Purchase Agreement
are in the interest of the Performance Guarantor, as the consolidated parent
company of the Grantor, and who in consideration therefor shall guarantee the
Grantor’s performance hereunder.

 

NOW THEREFORE, for valuable consideration and intending to be legally bound, the
Grantor and the Collateral Agent do hereby agree as follows.

 

ARTICLE 1
DEFINITIONS; INTERPRETATIONS

 

SECTION 1.1  Certain Terms Defined.

 

In this Agreement, the following terms shall have the meanings specified in this
Section for all purposes of this Agreement, unless otherwise expressly provided.

 

“AgVantage Bond” has the meaning set forth in the first recital to this
Agreement.

 

“AgVantage Bond Balance” means the outstanding balance of all the AgVantage
Bonds issued pursuant to the Bond Purchase Agreement from time to time.

 

“AgVantage Bond Documents” has the meaning set forth in Section 5.1.

 

“AgVantage Bond Holder” means the holders from time to time of any AgVantage
Bonds issued pursuant to the Bond Purchase Agreement, which initially shall be
Farmer Mac Mortgage Securities Corporation as Purchaser.

 

“AgVantage Bond Resolutions” has the meaning set forth in Section 6.1(a)(i).

 

--------------------------------------------------------------------------------


 

“Agreement” means this instrument as originally executed and delivered and as
the same may be amended, supplemented, modified, restated or replaced from time
to time.

 

“AMBS” means securities representing interests solely in, or obligations fully
backed by, pools of Qualified Loans.

 

“Bond Guarantor” means Farmer Mac.

 

“Bond Guarantor Default” means a default by the Bond Guarantor that is existing
and continuing with respect to an AgVantage Bond under its obligations pursuant
to the Bond Purchase Agreement.

 

“Bond Purchase Agreement” means the AgVantage Bond Purchase Agreement dated the
date hereof among the Grantor, the Purchaser and Farmer Mac, as the same may be
amended from time to time in accordance with the terms thereof.

 

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks and foreign exchange markets are open for business in New York, New York,
the District of Columbia.

 

“Certificate of Pledged Collateral” means a certificate delivered by the Grantor
and Performance Guarantor to the Collateral Agent and the Control Party
substantially in the form of Schedule II attached hereto.

 

“Collateral Agent” has the meaning set forth in the first paragraph of this
Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Control Party” means, (i) Farmer Mac for so long as there is no Bond Guarantor
Default existing and continuing with respect to the applicable AgVantage Bonds,
or (ii) the AgVantage Bond Holder (or a majority of the aggregate outstanding
principal amount of the applicable AgVantage Bonds if held by more than one
holder) for so long as a Bond Guarantor Default is existing and continuing.

 

“Eligibility Criteria” means the eligibility criteria listed on Schedule I.

 

“Event of Default” has the meaning set forth in Section 4.1.

 

“Excluded Agent” means Farmer Mac or any of its affiliates acting as Sub-Agents
pursuant to this Agreement.

 

“Farmer Mac” has the meaning set forth in the first paragraph of this Agreement.

 

“Fitch” means Fitch, Inc.

 

“Grantor” has the meaning set forth in the first paragraph of this Agreement.

 

“Guaranteed Obligation” has the meaning set forth in the Bond Purchase
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Market Value” means with respect to any item of Qualified Collateral, the
market value of such item of Qualified Collateral, determined by the Grantor (or
Performance Guarantor, as applicable) in accordance with (i) in respect of any
Qualified Loan, the Grantor’s customary procedures (as agreed to by the Bond
Guarantor) for determining the market value of agricultural loans included in
the Grantor’s (or Performance Guarantor’s, as applicable) portfolio from time to
time; (ii) in respect of any cash, the amount of such cash; (iii) in respect of
any security included in the Qualified Substitute Collateral, the market value
of such security as determined by the Grantor’s (or Performance Guarantor’s, as
applicable) customary procedures (as agreed to by the Bond Guarantor) for
determining the market value of that type of security included in its portfolio
from time to time; and (iv) in respect of any other property included in the
Qualified Substitute Collateral, the Grantor’s (or Performance Guarantor’s, as
applicable) customary procedures (as agreed to by the Bond Guarantor) for
determining the market value of any like property.  If the Grantor (or
Performance Guarantor, as applicable) and the Bond Guarantor cannot agree upon
the fair market value of such Qualified Loans or Qualified Substitute
Collateral, the Collateral Agent shall appoint an independent third party to
determine such value, which determination shall be made in a commercially
reasonable manner.

 

“Minimum Required Collateralization Level” has the meaning set forth in
Section 2.3(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Documents” means the following documents contained in the Qualified
Loan File for each Qualified Loan:

 

(i)                                     the original mortgage note endorsed in
blank or in the name of the Collateral Agent;

 

(ii)                                  a copy of the mortgage with evidence of
recording thereon;

 

(iii)                               a copy of an assignment of the mortgage in
blank or in the name of the Collateral Agent;

 

(iv)                              copies of all applicable appraisals;

 

(v)                                 copies of any assumptions, modifications, or
substitutions with evidence of recording thereon, if applicable;

 

(vi)                              copies of any security documents, including
UCC financing statements, if applicable;

 

(vii)                           a copy of the results of lien searches conducted
within the previous 10 business days in the applicable real property records and
county or state records offices, as applicable, indicating no prior lien on
(A) any portion of the real property (including improvements) and (B) any
fixtures given value in the appraisal;

 

(viii)                        any applicable settlement documentation; and

 

3

--------------------------------------------------------------------------------


 

(ix)                              such other documentation as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s first lien
position in the Qualified Collateral.

 

“Permitted Liens” means, in respect of any item of Qualified Collateral,
(i) liens for taxes, assessments and governmental charges or levies; and
(ii) liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days after Grantor or Performance Grantor first receives notice of
such lien.

 

“Proceeds” means: (i) all “proceeds” as defined in Article 9 of the UCC as in
effect from time to time in the State of New York; (ii) all interest, dividends,
payments or distributions made with respect to any of the Qualified Collateral;
and (iii) whatever is receivable or received when the Qualified Collateral or
proceeds are sold, exchanged, collected, converted or otherwise disposed of,
whether such disposition is voluntary or involuntary.

 

“Purchaser” has the meaning set forth in the first paragraph of this Agreement.

 

“Qualified Collateral” means: (i) Qualified Loans or AMBS; (ii) Mortgage
Documents and other documents, instruments or liens representing or securing the
Qualified Loans or AMBS; (iii) all payment records with respect to the Qualified
Loans or AMBS; (iv) the Securities Account; (vi) all Qualified Substitute
Collateral; (vi) all documents relating to the Securities Account; (vii) all
Proceeds of the foregoing regardless of the form thereof, including, without
limitation, all Proceeds in the form of accounts, chattel paper, payment
intangibles, promissory notes and goods subject to a consignment; and
(viii) with respect to any portion of the Qualified Collateral in excess of 100%
of the AgVantage Bond Balance, any Qualified Substitute Collateral.

 

“Qualified Collateral Schedule” means the schedule setting forth the Qualified
Collateral pledged under this Agreement delivered by the Grantor pursuant to
Section 2.2, as the schedule may be amended, supplemented or modified from time
to time.

 

“Qualified Loans” means, as of any date of determination, the agricultural
mortgage loans meeting the Eligibility Criteria and identified as of such date
of determination on the Qualified Collateral Schedule.  For purposes of the
Eligibility Criteria, taxes and assessments in respect of any Qualified Loan
shall be deemed to be paid current as of such date if (i) (A) taxes and
assessments were paid current at the time of the initial funding of such
Qualified Loan and (B) taxes or assessments due and payable after the time of
the initial funding of such Qualified Loan shall have been paid within 45
Business Days of the Grantor’s actually becoming aware that such taxes or
assessments on such Qualified Loan are overdue and/or delinquent, or (ii) such
taxes or assessments are being contested by the Grantor or the obligor on such
Qualified Loan in good faith.

 

“Qualified Loan File” has the meaning ascribed thereto in Exhibit A.

 

“Qualified Substitute Collateral” means, at any time, (i) cash, (ii) U.S.
Treasury securities, or (iii) securities issued or fully guaranteed by an agency
or instrumentality of the

 

4

--------------------------------------------------------------------------------


 

United States, in each case deposited or held in or transferred or credited to
or carried in the Securities Account and listed as of such time on the Qualified
Collateral Schedule.

 

“Responsible Officer” means with respect to the Collateral Agent any officer of
the Collateral Agent, including any vice president assistant vice president
secretary assistant treasurer trust officer or any other officer of the
Collateral Agent assigned by the Collateral Agent to administer the transactions
contemplated hereby.

 

“S&P” means Standard & Poor’s Ratings Service, a Standard & Poor’s Financial
Services LLC business.

 

“Securities Account” means the securities account established with the
Securities Intermediary pursuant to the Securities Account Control Agreement.

 

“Securities Account Control Agreement” means the Securities Account Control
Agreement among the Grantor, the Securities Intermediary and the Collateral
Agent, in the form substantially in the form attached as Exhibit B (or such
other form reasonably acceptable to the Grantor, the Securities Intermediary and
the Collateral Agent), with such changes as the parties may agree, as may be
amended, supplemented, modified, restated or replaced from time to time.

 

“Securities Intermediary” means the institution serving as securities
intermediary under the Securities Account Control Agreement.

 

“Security Interest” has the meaning set forth in Section 2.1.

 

“Sub-Agent” has the meaning set forth in Section 4.3.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Valuation Date” means the last Business Day of each calendar quarter.

 

SECTION 1.2  Interpretation.

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

 

(a)                                 the terms defined in this Article shall have
the meanings ascribed in this Article and shall include the plural as well as
the singular;

 

(b)                                 all accounting terms used and not expressly
defined herein shall have the meanings given to them in accordance with United
States generally accepted accounting principles, and the term “generally
accepted accounting principles” shall mean such accounting principles which are
generally accepted at the date or time of any computation or at the date hereof;

 

5

--------------------------------------------------------------------------------


 

(c)                                  references to Exhibits, Articles, Sections,
paragraphs, subparagraphs and clauses shall be construed as references to the
Exhibits, Articles, Sections, paragraphs, subparagraphs and clauses of this
Agreement;

 

(d)                                 the words “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision;

 

(e)                                  the words “include”, “includes” and
“including” shall be construed to be followed by the words “without limitation”;
and

 

(f)                                   Article and Section headings are for the
convenience of the reader and shall not be considered in interpreting this
Agreement or the intent of the parties hereto.

 

ARTICLE 2
SECURITY INTEREST

 

SECTION 2.1  Creation of Security Interest in Qualified Collateral.

 

As security for the AgVantage Bonds issued pursuant to the Bond Purchase
Agreement and any other amounts that are due hereunder or thereunder from the
Grantor to the holders of AgVantage Bonds, each of the Performance Guarantor and
the Grantor hereby assigns, transfers, pledges, and grants to the Collateral
Agent for the benefit of the Control Party a security interest in and continuing
lien on, subject to the terms of this Agreement, all of the Performance
Guarantor’s and Grantor’s respective right, title and interest in and to the
Qualified Collateral (the “Security Interest”).  Each of the Performance
Guarantor and the Grantor shall, not later than three (3) Business Days after
either the issuance of each AgVantage Bond under the Bond Purchase Agreement,
or, so long as the AgVantage Bond Balance exceeds $0, upon substitution or
modification of any of the Qualified Collateral, (A) deliver to the Collateral
Agent, and the Collateral Agent, on behalf of the Control Party, shall hold, the
Mortgage Documents, and (B) to the extent that the Qualified Collateral contains
Qualified Substitute Collateral, a fully-signed copy of the Securities Control
Agreement.  Upon occurrence of an Event of Default, the Collateral Agent, on
behalf of the Control Party, shall have the right (in its sole and absolute
discretion), to the extent a register is maintained therefor, to register the
Qualified Collateral in the Collateral Agent’s own name as pledgee, or in the
name of the Collateral Agent’s nominee (as pledgee or as sub-agent) or to
continue to hold the Qualified Collateral in the name of the Grantor or
Performance Guarantor, as applicable, endorsed or assigned in blank or in favor
of the Collateral Agent.  Upon cessation of such Event of Default, the
Collateral Agent shall take such action as is necessary to again cause the
Qualified Collateral to be registered in the name of the Grantor or Performance
Guarantor (or their respective nominees), as applicable.

 

SECTION 2.2  Maintenance of Qualified Collateral Schedule.

 

Upon the issuance of any AgVantage Bond under the Bond Purchase Agreement, the
Performance Guarantor and the Grantor will deliver to the Collateral Agent (with
a copy to Farmer Mac) a Qualified Collateral Schedule setting forth the
Qualified Collateral pledged hereunder, which Qualified Collateral Schedule
shall form a part of this Agreement.  The Performance Guarantor and the Grantor
shall also cause a copy of the Qualified Collateral

 

6

--------------------------------------------------------------------------------


 

Schedule to be attached as a schedule to each UCC financing statement filed in
connection with the grant of a security interest under this Agreement. 
Following the date of issuance of any AgVantage Bond, if either (i) there have
been additions, modifications or reductions in the Qualified Collateral; or
(ii) on any Business Day on which the value of the Qualified Collateral
identified in a schedule to the most recently filed UCC financing statement
falls below the Minimum Required Collateralization Level and additional
Qualified Collateral is provided by the Performance Guarantor or the Grantor to
the Collateral Agent pursuant to Section 2.3(b), then the Performance Guarantor
and the Grantor shall, within 15 Business Days after each Valuation Date with
respect to (i) and on the same Business Day with respect to (ii): (x) prepare
and deliver to the Collateral Agent (with a copy to Farmer Mac) a new Qualified
Collateral Schedule setting forth the revised list of Qualified Collateral, the
value of which shall be at least equal to the Minimum Required Collateralization
Level; and (y) cause the filing of such UCC statements and amendments thereto as
may be necessary for the Grantor to comply with its undertakings pursuant to
Section 2.4.  After the UCC filing required upon the issuance of any AgVantage
Bond, this Section 2.2 shall be interpreted to require the preparation and
filing of new UCC statements only after the value of the Qualified Collateral
pledged hereunder and listed on the most recently filed UCC statement becomes
less than the Minimum Required Collateralization Level.

 

SECTION 2.3  Qualified Collateral.

 

(a)                                 On each Business Day prior to the
termination of the Security Interest pursuant to Section 9.1(i), (i) the value
of the Qualified Loans, including any Qualified Loans supporting AMBS, (as
determined by the Grantor in accordance with the immediately succeeding
sentence) pledged hereunder shall be at least equal to 100% of the AgVantage
Bond Balance and (ii) the value of the Qualified Collateral, including the value
of the Qualified Loans referred to in clause (i) (as determined by the Grantor
or the Performance Guarantor, as applicable, in accordance with the immediately
succeeding sentence) pledged hereunder shall be at least equal to 110% of the
AgVantage Bond Balance (clauses (i) and (ii), collectively, the “Minimum
Required Collateralization Level”).  For the avoidance of doubt, for all
purposes of this Agreement, as of any date of determination, the value of any
Qualified Loan and any other items included in the Qualified Collateral shall be
equal to the Market Value of such Qualified Loan or item, as applicable, as of
such date of determination.

 

(b)                                 If the value of Qualified Collateral (as
determined by the Grantor or Performance Guarantor, as applicable, in accordance
with Section 2.3(a)) falls below the Minimum Required Collateralization Level as
of any Business Day, the Grantor or Performance Guarantor, as applicable, shall
provide additional Qualified Collateral in which such party has rights or the
power to transfer rights to a secured party, such that the value of Qualified
Collateral (as determined by the Grantor in accordance with Section 2.3(a))
pledged to the Collateral Agent under this Agreement as of such Business Day
shall be at least equal to the Minimum Required Collateralization Level.

 

7

--------------------------------------------------------------------------------


 

(c)                                  For as long as the value of Qualified
Collateral (as determined by the Grantor in accordance with Section 2.3(a)) is
above the Minimum Required Collateralization Level, the Grantor (or Performance
Guarantor, as applicable) may freely withdraw, replace or substitute or sell,
dispose, pledge, assign or otherwise transfer any Qualified Collateral and any
other item of Qualified Collateral then listed on the Qualified Collateral
Schedule free and clear of the Security Interest, pledge, lien and encumbrance
created under this Agreement, in accordance with Section 9.1, so long as any
such withdrawal, replacement or substitution or any such sale, disposition,
pledge, assignment or other transfer would not cause the value of the Qualified
Collateral (as determined by the Grantor in accordance with Section 2.3(a))
after such action to be below the Minimum Required Collateralization Level (in
the case of any replacement or substitution, after taking into account any
replacement or substitute Qualified Collateral provided by the Grantor or
Performance Guarantor, as applicable, to the Collateral Agent simultaneously
therewith, as evidenced by a revised Qualified Collateral Schedule provided
simultaneously by the Grantor and Performance Guarantor to the Collateral Agent
(with a copy to Farmer Mac), which revised Qualified Collateral Schedule shall
form a part of this Agreement.)

 

(d)                                 At any time, the Grantor or Performance
Guarantor, as applicable, may pledge additional Qualified Collateral (in which
such party has rights or the power to transfer rights to a secured party) under
this Agreement by filing the appropriate UCC statements and delivering a
Certificate of Pledged Collateral to the Collateral Agent specifying such
additional collateral.

 

(e)                                  The Grantor shall certify to the Collateral
Agent (with a copy to Farmer Mac), within 15 Business Days following each
Valuation Date, that (i) the value of Qualified Collateral (as determined by the
Grantor or Performance Guarantor, as applicable, in accordance with
Section 2.3(a)) shall have been at least equal to the Minimum Required
Collateralization Level as of such Valuation Date, and (ii) the Grantor and
Performance Guarantor, collectively, have provided adequate Qualified Collateral
(in which each of the Grantor and the Performance Guarantor have rights or the
power to transfer rights to a secured party, as applicable) to maintain the
Minimum Required Collateralization Level with respect to the AgVantage Bond
Balance, in each case, which certification shall be in the form of a Certificate
of Pledged Collateral.

 

SECTION 2.4  Undertakings Regarding Qualified Collateral.

 

With respect to the Qualified Collateral, each of the Grantor and Performance
Guarantor undertakes and agrees as follows:

 

(a)                                 to keep and maintain such Qualified
Collateral free and clear of pledges, liens, and encumbrances except for the
security interest created by this Agreement and except for Permitted Liens;

 

8

--------------------------------------------------------------------------------


 

(b)                                 to keep and maintain the Qualified
Collateral in an amount at or above the Minimum Required Collateralization
Level;

 

(c)                                  upon the pledge of AMBS, cash, U.S Treasury
securities, securities issued or fully guaranteed by an agency or
instrumentality of the United States, or any Qualified Substitute Collateral, to
establish and maintain the Securities Account and to enter into the Securities
Account Control Agreement;

 

(d)                                 upon the establishment of the Securities
Account and upon execution and delivery of the Securities Account Control
Agreement, and upon the delivery of the Qualified Collateral to the Collateral
Agent, to furnish to the Collateral Agent and the Bond Guarantor an opinion of
counsel reasonably satisfactory to the Control Party stating that in the opinion
of such counsel such action has been taken as is necessary to create, perfect
and make effective an enforceable lien and first-priority security interest of
the Collateral Agent in the Qualified Collateral, including any property at any
time then or thereafter held in or credited to the Securities Account and
reciting the details of such action; and

 

(e)                                  to ratify any financing statements
previously filed.

 

The Grantor, in connection with any modification of the Qualified Collateral
Schedule on any Business Day on which the value of the Qualified Collateral
pledged hereunder and identified in a schedule to the most recently filed UCC
statement becomes less than the Minimum Required Collateralization Level, shall
cause the concurrent filing of such UCC financing statements and amendments
thereto as may be necessary or desirable to maintain the perfection of the
security interest granted hereunder, naming the Collateral Agent or its
transferees or assigns as secured party and the granting party, whether the
Grantor or Performance Guarantor, as applicable, as debtor.  The Collateral
Agent shall have no duty to monitor, prepare or file any UCC financing statement
or amendments.

 

SECTION 2.5  Risk of Loss of Qualified Collateral.

 

The Grantor and the Performance Guarantor, respectively, each bears the risk of
loss for any Qualified Collateral held in such party’s possession prior to
delivery or in transit to or from the Grantor to the Collateral Agent or its
agent.  In the event the Grantor or Performance Guarantor, as applicable,
delivers any Qualified Collateral to the Collateral Agent or its agent, the duty
of the Collateral Agent with respect to such Qualified Collateral shall be
solely to use reasonable care in the custody and preservation of the security in
its possession.

 

SECTION 2.6  Performance Guarantee.

 

The Performance Guarantor hereby undertakes to guarantee the full performance of
all duties and obligations of the Grantor hereunder, and agrees that all such
duties and obligations of the Grantor hereunder are joint and several
obligations of the Performance Guarantor.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 3
COLLATERAL AGENT

 

SECTION 3.1  Appointment as Collateral Agent.

 

Subject to the terms and conditions hereof, each of the Grantor and the
Performance Guarantor hereby appoints the Collateral Agent and the Collateral
Agent hereby accepts such appointment to act as Collateral Agent pursuant to the
terms of this Agreement.  The Collateral Agent acknowledges the grant of the
Security Interest upon the issuance of the AgVantage Bonds under the Bond
Purchase Agreement, accepts the trusts under this Agreement in accordance with
the provisions of this Agreement, and agrees to perform its duties in this
Agreement to the end that the interests of the AgVantage Bond Holder and the
Bond Guarantor may be adequately and effectively protected.

 

SECTION 3.2  Resignation of the Collateral Agent.

 

The Collateral Agent may resign at any time by providing not less than thirty
(30) days’ prior written notice to the Control Party and the Grantor.  If a
successor Collateral Agent is not appointed by the Grantor within thirty (30)
days after the Collateral Agent gives notice of its intent to resign, the
retiring Collateral Agent may petition any court of competent jurisdiction to
appoint a successor Collateral Agent.  The Grantor shall notify the Control
Party in writing upon the appointment of a successor Collateral Agent and the
agreement by such person to act as successor Collateral Agent in connection with
this Section 3.2.

 

SECTION 3.3  Eligibility of Successor Collateral Agent.

 

Any successor Collateral Agent appointed by the Grantor pursuant to Section 3.2
shall be a national banking association or banking corporation authorized under
its laws of incorporation and the laws of the jurisdiction in which it
administers this Agreement to exercise the powers required by this Agreement
having at all times an aggregate capital surplus and undivided profits of at
least $1,000,000,000.00.

 

SECTION 3.4  Merger or Consolidation.

 

Any person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be party, or (iii) that may succeed to the properties and assets of
the Collateral Agent substantially as a whole, shall be the successor to the
Collateral Agent under this Agreement without further act of any of the parties
to this Agreement.

 

SECTION 3.5  Duties and Responsibilities of the Collateral Agent.

 

(a)                                 The Collateral Agent shall perform any and
all duties required of it pursuant to the terms of this Agreement.

 

(b)                                 The Collateral Agent shall in the event it
is so directed in writing by the Control Party exercise any rights or remedies
granted to the Collateral Agent under this Agreement.

 

10

--------------------------------------------------------------------------------


 

(c)                                  The Collateral Agent will hold all Mortgage
Documents and other instruments or documents representing the Qualified Loans in
accordance with the procedures set forth on Exhibit A hereto.

 

(d)                                 The Collateral Agent makes no warranty or
representation and shall have no responsibility as to the content,
enforceability, completeness, validity, sufficiency, value, genuineness,
ownership, or transferability of the Qualified Collateral or any Qualified
Substitute Collateral and will not be required to and will not make any
representations as to the validity or value of any of the Qualified Collateral
or Qualified Substitute Collateral.

 

(e)                                  The Collateral Agent shall have no duties
or responsibilities, except such duties and responsibilities as are specifically
set forth in this Agreement, and no covenants or obligations shall be implied in
this Agreement against the Collateral Agent.

 

(f)                                   No provision of this Agreement shall be
construed to relieve the Collateral Agent from liability for its own negligent
action its own negligent failure to act or its own willful misconduct or bad
faith, except that:

 

(i)                                     the Collateral Agent shall not be liable
for any error of judgment made in good faith by a Responsible Officer of the
Collateral Agent unless it shall be proved that the Collateral Agent was
negligent in ascertaining the pertinent facts;

 

(ii)                                  the Collateral Agent shall not be liable
with respect to any action taken or omitted to be taken by it in good faith in
accordance with the written direction of either Grantor or the Control Party
relating to the time method and place of conducting any proceeding for any
remedy available to the Collateral Agent or exercising any trust or power
conferred upon the Collateral Agent under this Agreement;

 

(iii)                               no provision of this Agreement shall require
the Collateral Agent to expend or risk its own funds or otherwise incur any
liability other than as provided in Section 3.5(f) in the performance of its
duties hereunder unless adequate indemnity has been assured to it; and

 

(iv)                              the Collateral Agent shall not be obligated to
take any legal action hereunder which might in its judgment involve any expense
or liability unless it has been furnished with an indemnity satisfactory to it.

 

SECTION 3.6  Limitation on Liability of the Collateral Agent.

 

Subject to Section 3.5(f) with respect to clauses (a), (b) and (d) below, the
Collateral Agent:

 

11

--------------------------------------------------------------------------------


 

(a)                                 shall not be liable for any error of
judgment or for any act done or step taken or omitted by it in good faith or for
any mistakes of fact or law or for anything that it may do or refrain from doing
in connection herewith;

 

(b)                                 may consult with counsel satisfactory to it
and the opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken suffered or omitted by it hereunder in
good faith and in the opinion of such counsel;

 

(c)                                  shall not be responsible for delays or
failures in performance resulting from acts beyond its control including without
limitation strikes lockouts riots acts of war or terrorism epidemics
nationalization earthquakes hurricanes or other natural disasters of similar
nature;

 

(d)                                 may conclusively rely on and shall be fully
protected in acting upon any certificate instrument opinion notice letter
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties;
and

 

(e)                                  shall not be liable for any consequential
indirect special or punitive damages under any circumstances.

 

SECTION 3.7  [Fees of the Collateral Agent].

 

[RESERVED]

 

ARTICLE 4
EVENTS OF DEFAULT

 

SECTION 4.1  Events of Default.

 

The Collateral Agent may consider the Grantor in default hereunder upon the
occurrence and continuance of any of the following events or conditions (each an
“Event of Default”) hereunder:

 

(a)                                 the occurrence and continuance of an “Event
of Default” as such term is defined in the Bond Purchase Agreement with respect
to any AgVantage Bond;

 

(b)                                 the failure to maintain the Minimum Required
Collateralization Level as of any Business Day, which failure shall not have
been cured within 15 Business Days thereafter;

 

(c)                                  breach of or failure to perform by the
Grantor or the Performance Guarantor any other covenant, promise, condition,
obligation or liability contained or referred to herein which shall not have
been cured within 45 days after notice thereof to the Grantor from the
Collateral Agent; or

 

12

--------------------------------------------------------------------------------


 

(d)                                 any representation, statement or warranty
made to the Collateral Agent by or on behalf of the Grantor in connection with
this Agreement which shall prove to have been false in any material respect when
made or furnished and which shall not have been cured within 45 days after
notice thereof to the Grantor from the Collateral Agent.

 

The Collateral Agent shall not be deemed to have knowledge of any Event of
Default until written notice thereof is delivered to it.  Upon receipt of
written notice of an Event of Default, the Collateral Agent shall deliver the
Notice of Exclusive Control required by the Securities Account Control
Agreement.

 

SECTION 4.2  Remedies Upon an Event of Default.

 

(a)                                 If an Event of Default shall occur and be
continuing, the Collateral Agent shall (subject to Section 3.5), at the written
direction of the Control Party, pursue any of the following remedies,
separately, successively, or cumulatively:

 

(i)                                     take possession of any instruments,
agreements, mortgages and other documents (including the Mortgage Documents)
representing the Qualified Collateral, and all payment records relating to the
Qualified Collateral not already in the Collateral Agent’s possession,
immediately upon demand, and each of the Grantor and Performance Guarantor
grants to the Collateral Agent the right (to the extent of the Grantor’s or
Performance Guarantor’s own right), for this purpose, to enter into any premises
where the Qualified Collateral or any part thereof may be located during normal
business hours and upon reasonable notice to the Grantor or Performance
Guarantor, as applicable; and

 

(ii)                                  pursue any other remedy available at law
or in equity to collect, enforce, or satisfy obligations of the Grantor and/or
the Performance Guarantor under the AgVantage Bond and this Agreement, including
exercising its rights as secured creditor to collect income on the Qualified
Collateral, or to sell, assign, transfer, lease, or otherwise dispose of the
Qualified Collateral whether or not the Qualified Collateral is in the
Collateral Agent’s possession, in each case subject to the immediately preceding
clause (i) above.

 

(b)                                 If the Collateral Agent exercises its rights
subject to Section 4.2(a) in respect of the Qualified Collateral upon the
occurrence and during the continuance of an Event of Default, to the fullest
extent permitted by applicable law:

 

(i)                                     the Collateral Agent may sell, assign,
transfer and deliver, at the Collateral Agent’s option, the whole or any part of
the Qualified Collateral at private or public sale, at such prices as the
Collateral Agent may, in good faith, deem best, without public advertisement,
and each of the Grantor and Performance Guarantor waives notice of the time and
place of sale, except any notice that is required by law and may not be waived;

 

13

--------------------------------------------------------------------------------


 

(ii)                                  the Collateral Agent has no obligation to
prepare any Qualified Collateral for sale, and the Collateral Agent may sell any
Qualified Collateral and disclaim any warranties without adversely affecting the
commercial reasonableness of the sale; and

 

(iii)                               the Collateral Agent may purchase any or all
Qualified Collateral and may apply any portion of the purchase price to reduce
amounts owed by the Grantor or the Performance Guarantor to the Collateral
Agent.

 

(c)                                  Subject to Section 9-615 of the UCC, the
Proceeds realized by the Collateral Agent upon selling or disposing of the
Qualified Collateral will be applied in the following order:

 

(i)                                     first, for so long as a Bond Guarantor
Default has occurred and is continuing, to pay all reasonable costs and expenses
of every kind incurred by the Collateral Agent for the collection, sale and
foreclosure of the Qualified Collateral (including reasonable expenses incurred
in the protection of Collateral Agent’s title to or lien upon or right in
connection therewith, reasonable expenses for out-of-pocket legal fees in
connection therewith or in making any such sale or sales, insurance, commission
for sales and guaranty);

 

(ii)                                  second, to the Collateral Agent for any
amounts due and unpaid in accordance with applicable agreements;

 

(iii)                               third, to the Bond Guarantor in respect of
any amounts previously paid by the Bond Guarantor in respect of the Guaranteed
Obligations;

 

(iv)                              fourth, to interest owed under the AgVantage
Bond;

 

(v)                                 fifth, to the principal amount owed under
the AgVantage Bond; and

 

(vi)                              sixth, any remaining Proceeds will be paid by
the Collateral Agent to the Grantor or the Performance Guarantor, as applicable.

 

SECTION 4.3  Appointment of Collateral Agent as Attorney-in-Fact; Sub-Agents.

 

(a)                                 If an Event of Default occurs and is
continuing, and without limiting any other rights the Collateral Agent might
have as a collateral agent under applicable law and under this Agreement, each
of the Grantor and Performance Guarantor does hereby make, constitute and
appoint the Collateral Agent (and any sub-agent thereof appointed by the
Collateral Agent for purposes of this Agreement in accordance with
Section 4.3(b) (each, a “Sub-Agent”)) its true and lawful attorney-in-fact to
deal with the Qualified Collateral and, in its name and stead to release,
collect, compromise, settle and release or record any mortgage or deed of trust
that is a part of such Qualified Collateral as fully as the Grantor or
Performance Guarantor, as applicable, could do if acting for itself.  The powers

 

14

--------------------------------------------------------------------------------


 

herein granted are coupled with an interest, and are irrevocable, and full power
of substitution is granted to the Collateral Agent in the premises.

 

(b)                                 All services to be furnished by the
Collateral Agent under this Agreement may be furnished or subcontracted by the
Collateral Agent to a Sub-Agent; provided, that prior written notice is given to
the Grantor and the Performance Guarantor of the appointment of such Sub-Agent
and each of the Grantor and Performance Guarantor consents to such appointment
within ten Business Days after its receipt of such notice; provided, however,
that: (i) the Collateral Agent shall remain ultimately responsible for the
provision of such services; and (ii) each of the Grantor and Performance
Guarantor shall not withhold or delay consent to the appointment of an Excluded
Agent.

 

ARTICLE 5
AGVANTAGE BOND DOCUMENTATION

 

SECTION 5.1  Maintenance of AgVantage Bond Documentation.

 

The Grantor shall maintain each of the following documents (the “AgVantage Bond
Documents”) as official records of the Grantor:

 

(a)                                 a certified copy of the relevant portion of
the minutes of the meeting at which each of the Grantor’s and the Performance
Guarantor’s board of directors or other governing body adopted the AgVantage
Bond Resolutions (as defined in Section 6.1(a)(i) below);

 

(b)                                 a current copy of the schedules listing the
Qualified Collateral pledged hereunder and setting forth, among other things,
the outstanding principal amount of such collateral as of the most recent
Valuation Date; and

 

(c)                                  a statement of the AgVantage Bond Balance.

 

ARTICLE 6
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 6.1  Representations and Warranties.

 

Each of the Grantor and Performance Guarantor represents and warrants as of the
date of this Agreement and as of each date on which the Qualified Collateral
Schedule is modified, that:

 

(a)                                 it is authorized under applicable law and
its charter, bylaws, or similar governing documents, to execute and perform its
obligations under the applicable AgVantage Bond and this Agreement.  Without
limiting the generality of the foregoing, each of the Grantor and Performance
Guarantor represents that:  (i) its

 

15

--------------------------------------------------------------------------------


 

board of directors or other governing body has adopted resolutions (the
“AgVantage Bond Resolutions”) authorizing the execution and delivery of any
AgVantage Bond issued and this Agreement and the taking or consummation of such
other actions as necessary or appropriate to carry out the provisions or
intentions of any AgVantage Bond issued and this Agreement; and (ii) the
foregoing resolutions are duly reflected in the official records of the Grantor
and Performance Guarantor, respectively;

 

(b)                                 each AgVantage Bond is enforceable against
the Grantor and this Agreement is valid, binding and enforceable against the
Grantor and the Performance Guarantor, in each case, in accordance with its
terms subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights and subject to enforceability to general principles of equity,
regardless of whether enforcement is sought in a proceeding in equity or at law;
and

 

(c)                                  with respect to each Qualified Loan that is
pledged as Qualified Collateral, such Qualified Loan is secured by a first lien
mortgage on the real estate securing the Qualified Loan and the Grantor or
Performance Guarantor, as applicable, had advised the Purchaser and Farmer Mac
in writing of any other loan secured by any portion of such real estate with an
equal lien position to the Qualified Loan.  Each of the Grantor and the
Performance Guarantor covenants that any interest obtained by the Purchaser,
Farmer Mac, or the Collateral Agent in any such Qualified Loan by operation of
this Agreement will be prior in right to any lien on such security of which the
Purchaser and Farmer Mac had not been so advised.

 

SECTION 6.2  Covenants.

 

Each of the Grantor and the Performance Guarantor covenants that:

 

(a)                                 each of the Grantor and the Performance has
rights in the Qualified Collateral granted by such party, and each such party’s
title to the portion of the Qualified Collateral that is required to meet the
Minimum Required Collateralization Level is free and clear of pledges, liens and
encumbrances, except as created hereunder and except for Permitted Liens, and
each of the Grantor and Performance Guarantor will maintain such amount of
Qualified Collateral free and clear of pledges, liens and encumbrances except as
created hereunder and except for the Permitted Liens as long as such Qualified
Collateral remains pledged hereunder;

 

(b)                                 each of the Grantor and Performance
Guarantor has obtained all necessary approvals and consents before pledging the
Qualified Collateral under this Agreement;

 

(c)                                  each Qualified Loan is freely transferable
by assignment or negotiation;

 

(d)                                 each mortgage or deed of trust securing a
note or bond included in the Qualified Collateral has been recorded;

 

16

--------------------------------------------------------------------------------


 

(e)                                  each of the Grantor and the Performance
Guarantor will provide the Collateral Agent with any reports or statements that
the Collateral Agent or the Control Party reasonably requests; provided,
however, that the filing of a report or statement via the Electronic Data
Gathering, Analysis, and Retrieval system of the Commission (or such subsequent
official electronic filing system established by the Commission) shall
constitute delivery of such report or statement, as the case may be, to the
Collateral Agent or the Control Party upon notification by the Grantor or the
Performance Guarantor to the Collateral Agent or the Control Party, as the case
may be.

 

(f)                                   upon reasonable prior notice and during
normal business hours, and with approval of the Grantor or the Performance
Guarantor, as applicable (such approval to not be reasonably withheld), each of
the Grantor and the Performance Guarantor will permit the Collateral Agent or
its designee to inspect or copy the AgVantage Bond Documents and any other
documents or evidence in the Grantor’s or Performance Guarantor’s respective
possession or control relating to the Qualified Collateral;

 

(g)                                  the Grantor and the Performance Guarantor
will promptly notify the Collateral Agent upon the occurrence of any change in
its respective credit rating by S&P, Moody’s or Fitch, as applicable;

 

(h)                                 the Grantor and the Performance Guarantor
will promptly notify the Collateral Agent of any change in applicable law or
regulations, or its respective charter, bylaws, or other governing documents, or
any legal or regulatory process asserted against the Grantor or the Performance
Guarantor, as applicable, that materially affects or may materially affect the
Grantor’s or Performance Guarantor’s respective authority or ability to lawfully
perform its obligations under the Bond Purchase Agreement or this Agreement; and

 

(i)                                     the Grantor will promptly notify the
Collateral Agent of: (i) any material adverse change in its financial condition
or in the financial condition of its parent or holding company or any affiliate
that would materially and adversely affect the Collateral Agent’s interests;
(ii) the execution of a definitive agreement which by its terms provides for a
reorganization, merger or consolidation of the Grantor or the Performance
Guarantor; (iii) any legal or regulatory action (including any pending or
threatened litigation or judgment) directly involving the Grantor or the
Performance Guarantor as a party that would reasonably be expected to have a
materially adverse financial or business impact on the Grantor or the
Performance Guarantor; or (iv) the occurrence of any Event of Default.

 

SECTION 6.3  Negative Covenants.

 

Each of the Grantor and Performance Guarantor covenants that each of the Grantor
and Performance Guarantor shall not, and shall not purport, propose or undertake
to, consent to any modification of any AgVantage Bond without the Collateral
Agent’s or Control Party’s prior written consent, which consent shall not be
unreasonably withheld.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 7
INDEMNIFICATION

 

SECTION 7.1  Indemnification by Grantor and Performance Guarantor.

 

Each of the Grantor and Performance Guarantor agrees to indemnify the Collateral
Agent or Sub-Agent for any loss, claim, damage, liability, and expense
(including reasonable attorneys’ fees, court costs and reasonable expenses of
litigation) incurred by the Collateral Agent (and any Sub-Agent), in the course
of or arising out of the Bond Purchase Agreement or this Agreement, any action
relating to the Qualified Collateral, or any action to which the Collateral
Agent (and any Sub-Agent), may become subject in connection with the AgVantage
Bond Holder’s exercise of any right or remedy granted to it under the Bond
Purchase Agreement or this Agreement, except to the extent that such loss,
claim, damage, liability or expense results from the Collateral Agent’s (and any
Sub-Agent thereof) negligence or willful misconduct; provided, however, that if
Farmer Mac is appointed as a Sub-Agent of the Collateral Agent under this
Agreement, Farmer Mac’s indemnification pursuant to this Section 7.1 will be
limited solely to actions taken as Sub-Agent to the Collateral Agent.

 

ARTICLE 8
MISCELLANEOUS

 

SECTION 8.1  Successors and Assigns of Grantor Bound by Agreement.

 

All obligations, covenants, agreements and duties of the parties contained in
this Agreement shall bind the respective permitted successors and assigns of the
parties, whether so expressed or not.

 

SECTION 8.2  Amendments; Assignments.

 

(a)                                 This Agreement will not be amended,
supplemented, modified, restated, or replaced in any manner, except with the
written consent of the Grantor and the Collateral Agent.

 

(b)                                 This Agreement may not be transferred,
assigned, hypothecated or alienated in any manner whatsoever, except with the
prior written consent of the Grantor and the Collateral Agent.

 

SECTION 8.3  No Liability for the Collateral Agent.

 

Subject to Section 7.2, the Collateral Agent has no liability for acting in
reliance upon any communication (including a facsimile transmission, electronic
transmission, telex, or similar communication) reasonably believed by the
Collateral Agent to be genuine or to be sent by an individual acting on behalf
of the Grantor.  The Collateral Agent has no fiduciary duty to the Grantor or
the Performance Guarantor.

 

18

--------------------------------------------------------------------------------


 

SECTION 8.4  Governing Law.

 

This Agreement shall be construed and enforced according to the laws of the
State of New York, including, without limitation, Section 5-1401 of the General
Obligations Law of the State of New York, but without regard to the conflicts of
law provisions thereof.

 

SECTION 8.5  Consent to Jurisdiction.

 

Each party to this Agreement submits for itself and in connection with its
properties, generally and unconditionally, to the nonexclusive jurisdiction of
the United States federal court located in The City of New York, Borough of
Manhattan, for purposes of any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  Each party to this
Agreement irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each party to
this Agreement hereby consents to process being served in any suit, action or
proceeding with respect to this Agreement, or any document delivered pursuant
hereto, by the mailing of a copy thereof, by registered or certified mail,
postage prepaid, return receipt requested, to its respective address specified
at the time for notices under this Agreement or to any other address of which it
shall have given written notice to the other party hereto. The foregoing shall
not limit the ability of any party hereto to bring suit in the courts of any
other jurisdiction.

 

SECTION 8.6  Waiver of Jury Trial.

 

Each of the parties to this Agreement irrevocably and expressly waives any and
all right to a trial by jury with respect to any legal proceeding arising out of
or relating to this Agreement or any claims or transactions in connection
herewith. Each of the parties hereto hereby acknowledges that such waiver is
made with full understanding and knowledge of the nature of the rights and
benefits waived hereby.

 

SECTION 8.7  Entire Agreement.

 

This Agreement and the Bond Purchase Agreement embody the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and supersede all prior agreements between such parties that relate to the
subject matter.

 

SECTION 8.8  Limitation on Rights of Others.

 

The provisions of this Agreement are solely for the benefit of the Grantor and
the Collateral Agent and nothing in this Agreement, whether express or implied,
shall be construed to give to any other person any legal or equitable right,
remedy or claim under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.

 

SECTION 8.9  Severability.

 

If any provision of, or obligation under, this Agreement, or the application
thereof to any person or under any circumstance, shall be invalid, illegal or
unenforceable in any jurisdiction,

 

19

--------------------------------------------------------------------------------


 

the validity, legality and enforceability of the remaining provisions of, and
any obligations under, this Agreement, or the application of such provision in
any other jurisdiction shall not in any way be affected or impaired thereby, and
each provision of this Agreement shall be valid and enforceable to the extent
permitted by applicable law.

 

SECTION 8.10  Counterparts.

 

This Agreement and any amendments, supplements, modifications, restatements, or
replacements hereof, or waivers or consents hereto, may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, when taken together, shall
constitute one and the same instrument.  This Agreement shall become effective
upon the execution of a counterpart by each of the parties hereto.

 

SECTION 8.11  No Waiver.

 

No failure on the part of the parties hereto to exercise, and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege hereunder (or operate as an acquiescence of any default or Event of
Default hereunder) shall operate as a waiver thereof (including by the
Collateral Agent upon the occurrence and during the continuance of an Event of
Default), nor shall any single or partial exercise thereof or the exercise of
any other right, power or privilege operate as such a waiver.

 

SECTION 8.12  Remedies Cumulative.

 

No right, power or remedy of the parties hereunder shall be exclusive of any
other right, power or remedy, but shall be cumulative and in addition to any
other right, power or remedy thereunder or now or hereafter existing by law or
in equity.

 

SECTION 8.13  Notices.

 

All demands, notices, instructions or other communications required or permitted
to be given hereunder shall be given in writing by delivering the same against
receipt by facsimile transmission (confirmed by registered or certified mail,
postage prepaid, return receipt requested), or by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows (and if so
given, shall be deemed given when mailed or upon receipt of a confirmation, if
sent by facsimile):

 

If to the Grantor or Performance Guarantor, to:

 

Farmland Partners Inc.

8670 Wolff Court, #240

Westminster, CO 80031

Attention of: Chief Financial Officer

 

with a copy to:

 

20

--------------------------------------------------------------------------------


 

Morrison & Foerster

250 West 55th Street

New York, NY 10019

Attention of: Christopher Delson, Esq.

 

If to the Purchaser, Collateral Agent or the Bond Guarantor, to:

 

Federal Agricultural Mortgage Corporation

1999 K Street, NW 4th Floor
Washington, DC 20006
Fax:  202-872-7713
Attention: Chief Financial Officer

 

with a copy to:

 

Federal Agricultural Mortgage Corporation
1999 K Street, NW 4th Floor
Washington, DC 20006
Fax:  202-872-7713
Attention: General Counsel

 

ARTICLE 9
TERMINATION OF SECURITY INTEREST

 

SECTION 9.1  Termination of Security Interest.

 

The Security Interest in respect of any item of Qualified Collateral shall
terminate, and all rights to any item of Qualified Collateral shall revert to
the Grantor or Performance Guarantor, as applicable, upon: (i) the termination
of the Bond Purchase Agreement in accordance with its terms; or (ii) the
withdrawal, replacement or substitution or the sale, disposition, pledge,
assignment or other transfer, of such item of Qualified Collateral by the
Grantor pursuant to, and in accordance with, Section 2.3; provided that this
Agreement shall survive any permitted assignment of the Bond Purchase Agreement
and any AgVantage Bond.

 

SECTION 9.2  Evidence of Termination.

 

Upon the termination of this Agreement, the Collateral Agent will execute and
deliver to the Grantor and Performance Guarantor such documents as the parties
shall prepare at their own expense and reasonably request to evidence the
termination of this Agreement.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day first above written.

 

 

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

as Grantor

 

 

 

By:

/s/ Luca Fabbri

 

 

Name: Luca Fabbri

 

 

Title: Chief Financial Officer

 

 

 

FARMLAND PARTNERS INC.,

 

as Performance Guarantor

 

 

 

By:

/s/ Luca Fabbri

 

 

Name: Luca Fabbri

 

 

Title: Chief Financial Officer, Secretary and Treasurer

 

 

 

FARMER MAC MORTGAGE SECURITIES CORPORATION,

 

as Purchaser

 

 

 

By:

/s/ R. Dale Lynch

 

 

Name: R. Dale Lynch

 

 

Title: Vice President

 

 

 

 

 

 

FEDERAL AGRICULTURAL MORTGAGE CORPORATION,

 

as Collateral Agent and Bond Guarantor

 

 

 

By:

/s/ R. Dale Lynch

 

 

Name: R. Dale Lynch

 

 

Title: Senior Vice President — Chief Financial Officer and Treasurer

 

22

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ELIGIBILITY CRITERIA

 

Agricultural real estate can consist of land, buildings and fixtures used in
agricultural production, processing or storage.  Each such mortgage loan will:

 

·                  be secured by a first lien fee simple or leasehold mortgage
on agricultural real estate (land, buildings and fixtures used in agricultural
production, processing or storage) located in the United States (or by a junior
lien on such agricultural real estate, so long as the Grantor holds each lien on
such agricultural real estate that is senior to such junior lien and each
mortgage loan secured by any such senior lien is pledged by the Grantor under
this Agreement);

 

·                  be an obligation of a citizen or national of the United
States or an alien lawfully admitted for permanent residence in the United
States or a private corporation or partnership whose members, stockholders, or
partners holding a majority interest in the corporation or partnership are such
individuals;

 

·                  have a loan to value ratio at the time of origination of not
greater than 60 percent, as determined by an appraisal by, or prepared by
certified appraisers for the benefit of, Grantor or Performance Guarantor;

 

·                  if secured by:

 

·                  not more than 1,000 acres, have an unpaid principal balance
not greater than $30,000,000 (or any higher amount permitted by Farmer Mac and
communicated to Grantor/Performance Guarantor in writing);

 

·                  more than 1,000 acres, have an unpaid principal balance not
greater than $12,000,000 (or any higher amount permitted by Farmer Mac and
communicated to Grantor/Performance Guarantor in writing);

 

·                  be not more than 30 days delinquent in the payment of
interest;

 

·                  have all taxes and assessments paid current;

 

·                  have a loan-to-value ratio at origination (calculated in
accordance with the Farmer Mac’s written appraisal criteria and procedures for
similar mortgage loans in the AgVantage program) of not more than 66%; and

 

·                  contain cross-default provisions in the related mortgage loan
documents, instruments, and agreements, providing that any default or event of
default in this Agreement or the Bond Purchase Agreement shall also constitute a
default under the related mortgage loan and providing for immediate acceleration
of the balance due on such mortgage loan without further notice, thereby
entitling the Collateral Agent or Control Party, as applicable to all rights and
remedies under the terms of such mortgage loan.

 

SI-1

--------------------------------------------------------------------------------


 

·                  secure any improvements with a first priority lien by and
through the mortgage.  For purposes of this paragraph, “improvements” means: any
buildings, improvements, equipment, fixtures and permanent plantings located in
or on or appurtenant to the collateral, and all additions, replacements, and
improvements hereafter made to or placed in or on the collateral; all
rights-of-way, easements, rents, issues, profits, income, proceeds and general
intangibles from the collateral, tenements, hereditaments, remainders,
reversions, privileges and appurtenances belonging unto the collateral, however
evidenced which are used or enjoyed in connection with the real property now or
hereafter owned or belonging to the same or which hereafter may be acquired and
so used or enjoyed; all water and water rights now owned or hereafter
acquiredwhether such water and water rights are riparian, appropriative or
otherwise and whether or not appurtenant to the collateral, along with all ditch
and ditch rights and any shares of stock, licenses, permits and contracts
evidencing such water or ditch rights, and all wells, reservoirs, dams,
embankments or fixtures relating to the collateral; all windmills, pumps,
irrigation equipment, motors, engines, and devices of every kind now or
hereafter used for or in connection with the irrigation of the collateral, or
for stock watering or domestic purposes thereon, and all grain bins and storage
bins, which are owned by the Grantor or Performance Guarantor and which are
located on the collateral described above together with all additional
accessions, replacements, improvements, repairs and substitutions to the
collateral and the proceeds thereof and all other fixtures now or hereafter
located upon the collateral, all of which are declared to be appurtenant to the
collateral, or incident to the ownership thereof, or used in connection
therewith.

 

·                  contain provisions, consistent with standard industry
practice, requiring that upon default of the mortgage loan, (i) all leases and
security deposits on the related collateral shall be assigned to the lender and
(ii) all rents and revenues from the related collateral shall be assigned to the
lender.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PLEDGE AND SECURITY AGREEMENT DATED AS OF [                        ]

 

CERTIFICATE OF PLEDGED COLLATERAL FILED WITH
FEDERAL AGRICULTURAL MORTGAGE CORPORATION, Collateral Agent

 

, Chief Executive Officer (or Chief Financial Officer or Controller) and
                                        , Vice-President, respectively, of
[Grantor][Performance Guarantor], hereby certify to the Control Party and the
Collateral Agent under the above-mentioned Pledge and Security Agreement as
amended to the date hereof (herein called the “Pledge Agreement”) as follows:

 

1.

The value of the Qualified Collateral certified hereby and pledged to the
Collateral Agent, as shown on Schedule A hereto, is

 

$

 

 

 

 

2.

The value of the Qualified Collateral certified hereby and being pledged to the
Collateral Agent, as shown on Schedule B hereto, is

 

$

 

 

 

 

3.

The aggregate principal amount of the AgVantage Bond(s) outstanding at the date
hereof is

 

$

 

 

 

 

4.

The aggregate amount, if any, of the AgVantage Bond(s) to be issued on the basis
of this Certificate is

 

$

 

 

 

 

5.

The sum of amounts in items 3 and 4 is

 

$

 

 

 

 

6.

The aggregate amount by which the value of Qualified Collateral exceeds the
aggregate principal amount of the AgVantage Bond(s) outstanding (the sum of
items 1 and 2 minus item 5) is

 

$

 

 

 

 

7.

To the knowledge of the undersigned, each Qualified Loan included as Qualified
Collateral satisfies the Eligibility Criteria set forth in the Pledge Agreement.

 

 

 

 

 

 

8.

The value of the Qualified Collateral pledged to the Collateral Agent satisfies
the Minimum Required Collateralization Level.

 

 

 

 

 

 

9.

So far as is known to the undersigned, no Event of Default exists.

 

 

 

SII-1

--------------------------------------------------------------------------------


 

All terms which are defined in the Pledge Agreement are used herein as so
defined.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SII-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

QUALIFIED LOAN FILE CUSTODY PROCEDURES

 

1.                                      Delivery of Custodial Files. (a)  The
Grantor (or the Performance Guarantor, as applicable) is required to deliver to
the Collateral Agent any and all documents or records relating to the Qualified
Loans (with respect to any Qualified Loan, a “Qualified Loan File”), which shall
be listed by the Grantor (or Performance Guarantor, as applicable) on the
Qualified Collateral Schedule, and the Collateral Agent shall hold such
Qualified Loan Files in accordance with the terms of this Exhibit A.

 

(b)                                 From time to time, the Grantor (or
Performance Guarantor, as applicable) may forward to the Collateral Agent
additional original documents or additional documents evidencing an assumption,
modification, consolidation or extension of a Qualified Loan. Upon receipt of
such documents by the Collateral Agent, such documents shall constitute a part
of the Qualified Loan File for the related Qualified Loan.  The Collateral Agent
is entitled to rely upon the Qualified Collateral Schedule provided as of the
most recent date of delivery as the conclusive schedule in its review of the
submitted Qualified Loan File.  The Collateral Agent is under no duty to verify
the existence of any endorsements to the policy of title insurance or the
existence, validity or priority of any liens of security interest in any
personal property securing the related Qualified Loan.

 

(c)                                  Within thirty (30) days after the later of
(i) the date of delivery of the Qualified Loan Files by the Grantor (or
Performance Guarantor, as applicable), and (ii) receipt by the Collateral Agent
of check-in instructions for the Qualified Loan Files and, if applicable, the
Mortgage Documents and any other instruments and/or documents contained in the
Qualified Loan Files, from the Grantor (or Performance Guarantor, as
applicable), the Collateral Agent shall review the Qualified Loan Files received
by it in accordance with the check-in instructions, and shall deliver to the
Bond Guarantor, the Grantor or their designees a certification (a “Trust
Receipt”) substantially in the form agreed to by the parties hereto and the Bond
Guarantor, as to each Qualified Loan listed on the Qualified Collateral
Schedule.  The Collateral Agent shall not be responsible to verify the validity,
sufficiency or genuineness of any document in any Qualified Loan File.

 

2.                                      Custody of Qualified Loan Documents. 
The Collateral Agent shall segregate and maintain continuous custody of all
documents constituting each Qualified Loan File received by it in secure and
fire-resistant facilities in accordance with its customary standards for such
custody and shall provide the Grantor and the Performance Guarantor written
notice of such location.

 

3.                                      Release for Servicing.  From time to
time and as appropriate for the foreclosure or servicing of any of the Qualified
Loans or in connection with a Qualified Loan which has been paid in full, the
Collateral Agent is hereby authorized, upon delivery by the Grantor (or
Performance Guarantor, as applicable) to the Collateral Agent, with a copy to
the parties hereto and the Bond Guarantor, of a written request in a form agreed
upon by the parties hereto and the Bond Guarantor (a “Request for Release of
Qualified Loan File”), to release to the Grantor (or Performance Guarantor, as
applicable) the related Qualified Loan Files.  The Collateral Agent shall have
no duties or obligations and no liability with respect to any Qualified Loan
File so

 

A-1

--------------------------------------------------------------------------------


 

released to the Grantor (or Performance Guarantor, as applicable) for any period
of time so released to the Grantor (or Performance Guarantor, as applicable). 
In the event that the Grantor (or Performance Guarantor, as applicable) returns
a Qualified Loan File or other documents previously released by the Collateral
Agent to the Grantor (or Performance Guarantor, as applicable) the Qualified
Loan File or other documents so returned shall once again be subject to the
provisions of the Security Agreement.

 

4.                                      Copies of Qualified Loan Documents. 
Upon the written request of any of the Grantor (or Performance Guarantor, as
applicable) or the Control Party and at the cost and expense of the Grantor (or
Performance Guarantor, as applicable) under the Security Agreement, the
Collateral Agent shall provide the requesting Grantor (or Performance Guarantor,
as applicable), the Control Party or their designees with copies of any
documents in the possession of the Collateral Agent relating to the Qualified
Collateral.

 

5.                                      Examination of Qualified Loan Files.
Upon five (5) Business Days prior written notice to the Collateral Agent, the
Bond Guarantor, the Grantor, the Performance Guarantor, or any of their agents,
accountants, attorneys, auditors and prospective purchasers will be permitted
during normal business hours to examine the Qualified Loan Files and any other
documents, records and papers in the possession of or under the control of the
Collateral Agent relating directly to the administration of any or all of the
Qualified Loans.  Any costs associated with such examination shall be paid by
the Grantor or Performance Guarantor under the Security Agreement.

 

6.                                      Attachment of Qualified Loan Files. In
the event that any party to the Security Agreement shall be served by a third
party with any type of levy, attachment, writ or garnishment with respect to any
document contained in a Qualified Loan File, or in the event any third party
shall institute any court proceeding by which any document included in the
Qualified Loan Files shall be required to be delivered otherwise than in
accordance with the provisions of the Security Agreement, the party which
received such service shall immediately deliver or cause to be delivered to the
other parties hereto, and to the Grantor, the Performance Guarantor, and the
Bond Guarantor, copies of all court papers, orders, documents and other
materials concerning such proceedings.  The Collateral Agent shall continue to
hold and maintain all documents contained in the Qualified Loan Files received
by it pursuant to the provisions of the Security Agreement pending an order of a
court of competent jurisdiction permitting or directing disposition hereof. Upon
final determination of such court, the Collateral Agent shall dispose of such
documents held by it as directed by such determination or, if no such
determination is made, in accordance with the provisions of the Security
Agreement. Expenses of the Collateral Agent incurred as a result of the
attachment of any document contained in a Qualified Loan File shall be paid
pursuant to the Security Agreement.  This subsection shall not be deemed to
create any rights in property belonging to the Grantor, the Performance
Guarantor, or the Bond Guarantor in favor of any third party.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

 

SECURITIES ACCOUNT CONTROL AGREEMENT

 

among

 

[                                         ],

 

[                                       ]and

 

[                                        ], AS SECURITIES INTERMEDIARY

 

Dated as of

 

 

 

TABLE OF CONTENTS

 

i

--------------------------------------------------------------------------------


 

THIS SECURITIES ACCOUNT CONTROL AGREEMENT (the “Agreement”) is dated as of
[               ], 20[  ], between Farmland Partners Operating Partnership, LP
(the “Grantor”), Farmland Partners Inc. (the “Performance Guarantor”), and
[                      ], as securities intermediary (in such capacity, the
“Securities Intermediary”).

 

W I T N E S S E T H

 

WHEREAS, the Grantor has issued one or more AgVantage Bonds pursuant to an
AgVantage Bond Purchase Agreement dated as of [              ] (as amended,
supplemented or modified from time to time the “AgVantage Bond”;

 

WHEREAS, the Grantor desires to grant to the Collateral Agent, for the benefit
of the AgVantage Bond Holder, a security interest in the collateral hereinafter
described as security for the obligations of the Grantor under the AgVantage
Bond as more particularly described below;

 

WHEREAS, the Grantor and Performance Guarantor have entered into the Pledge and
Security Agreement, dated as of [                  ] (as amended, supplemented
or modified from time to time the “Security Agreement”), with the Collateral
Agent;

 

WHEREAS, the Grantor, the Performance Guarantor, the Securities Intermediary and
the Collateral Agent are entering into this Agreement to provide for the control
of the Collateral and to perfect the security interest of the Collateral Agent
therein.

 

NOW THEREFORE, for valuable consideration and intending to be legally bound, the
Grantor and the Collateral Agent do hereby enter into this Agreement.

 

ARTICLE 1
DEFINITIONS; INTERPRETATIONS

 

SECTION 1.1                              Certain Terms Defined.  In this
Agreement, the following terms shall have the meanings specified in this
Section for all purposes of this agreement, unless otherwise expressly provided.

 

“Account” means a securities account established
at[                                    ], which is a securities account within
the meaning of Section 8-501(a) of the UCC.

 

“Agreement” means this instrument as originally executed and delivered and as
the same may be amended, supplemented, modified, restated or replaced from time
to time.

 

“AgVantage Bond” has the meaning in the first recital of this Agreement.

 

“Assignee” has the meaning set forth in Section 6.2(c) hereof.

 

“Bond Purchase Agreement” means the AgVantage Bond Purchase Agreement dated as
of [              ] among the Grantor, the Performance Guarantor, the Purchaser
and Farmer Mac, as the same may be amended from time to time in accordance with
the terms thereof.

 

B-1

--------------------------------------------------------------------------------


 

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks and foreign exchange markets are open for business in New York, New York.

 

“Collateral” means the Account, cash, U.S. Treasury securities or securities
fully guaranteed by an agency or instrumentality of the United States, security
entitlements, financial assets, credit balances and other assets and property
and all instruments, in each case from time to time deposited or held in or
transferred or credited to or carried in the Account.

 

“Collateral Agent” shall mean the Federal Agricultural Mortgage Corporation.

 

“Entitlement Order” has the meaning set forth in Section 3.1 hereof.

 

“Event of Default” has the meaning set forth in Section 3.1 of the Security
Agreement.

 

“Notice of Exclusive Control” has the meaning set forth in Section 3.2 hereof.

 

“Responsible Officer” shall mean any officer within the corporate trust
department of the Collateral Agent, including any vice president, assistant vice
president, secretary, assistant treasurer, trust officer or any other officer of
the Collateral Agent who customarily performs functions similar to those
performed by persons who at the time shall be officers, respectively, or to whom
any corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and, in each case, who shall have
responsibility for the administration of the Security Agreement.

 

“Securities Intermediary” has the meaning set forth in the first paragraph of
this Agreement.

 

“Security Agreement” has the meaning in the fifth recital of this Agreement.

 

“Trade” has the meaning set forth in Section 3.2 hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York

 

SECTION 1.2                              Interpretation.  For all purposes of
this Agreement except as otherwise expressly provided or unless the context
otherwise requires:

 

(a)                                 the terms defined in this Article shall have
the meanings ascribed in this Article and shall include the plural as well as
the singular;

 

(b)                                 all accounting terms used and not expressly
defined herein shall have the meanings given to them in accordance with United
States generally accepted accounting principles, and the term “generally
accepted accounting principles” shall mean such accounting principles which are
generally accepted at the date or time of any computation or at the date hereof;

 

(c)                                  references to Exhibits, Articles, Sections,
paragraphs, subparagraphs and clauses shall be construed as references to the
Exhibits, Articles, Sections, paragraphs, subparagraphs and clauses of this
Agreement;

 

B-2

--------------------------------------------------------------------------------


 

(d)                                 the words “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision;

 

(e)                                  the words “include”, “includes” and
“including” shall be construed to be followed by the words “without limitation”;

 

(f)                                   Article and Section headings are for the
convenience of the reader and shall not be considered in interpreting this
Agreement or the intent of the parties hereto; and

 

(g)                                  capitalized terms used herein and not
otherwise defined shall have the meanings ascribed in the Bond Purchase
Agreement.

 

ARTICLE 2
THE ACCOUNT

 

SECTION 2.1                              UCC Provisions.  Each party hereto
agrees that the Account constitutes a “securities account” within the meaning of
Article 8 of the UCC and with respect to the property from time to time credited
to the Account, the Securities Intermediary is the “securities intermediary” and
that the granting party (whether the Grantor or the Performance Guarantor) is
the “entitlement holder”, each within the meaning of the UCC.  For purposes of
perfecting the security interest of the Collateral Agent in any property (at any
time now or hereafter held in or credited to the Account), the Securities
Intermediary hereby acknowledges that it holds and will hold such property as
collateral for the benefit of the Collateral Agent, subject to the terms and
conditions of this Agreement.  All property delivered to the Securities
Intermediary and directed by the Grantor or Performance Guarantor to be included
in the Account pursuant to the terms of the Security Agreement shall be promptly
credited to the Account.  All parties agree that the Account and all property
held by the Securities Intermediary in the Account, including without limitation
cash or credit balances, will be treated as investment property under Article 9
of the UCC and financial assets under Article 8 of the UCC.

 

SECTION 2.2                              Indorsements.  Each of the Grantor and
Performance Guarantor agrees that all securities or other property underlying
any financial assets credited to the Account shall be registered in the name of
the Securities Intermediary, indorsed to the Securities Intermediary or in blank
or credited to another securities account maintained in the name of the
Securities Intermediary and that in no case will any financial asset credited to
the Account be registered in the name of the Grantor or Performance Guarantor,
payable to the order of the Grantor or Performance Guarantor, or specially
indorsed to the Grantor or Performance Guarantor.  The Securities Intermediary
agrees that it shall promptly (and in any event within five Business Days)
notify the Collateral Agent, the Performance Guarantor, and the Grantor in
writing after becoming aware (using reasonable care in the Securities
Intermediary’s normal business practices) that any financial asset credited to
the Account is registered or indorsed in contravention of this Section 2.2;
provided, however, that the Securities Intermediary shall have no liability
hereunder for the failure to deliver such notice except to the extent such
failure results from its gross negligence or willful misconduct.

 

B-3

--------------------------------------------------------------------------------


 

SECTION 2.3                              Priority of Lien.  The Securities
Intermediary hereby acknowledges the security interest granted to the Collateral
Agent by the Grantor and the Performance Guarantor, as applicable.  The
Securities Intermediary hereby waives and releases all liens, encumbrances,
claims and rights of setoff it may have against the Collateral or any credit
balance in the Account and agrees that it will not assert any such lien,
encumbrance, claim or right against the Account (including any financial asset
carried in the Account or any credit balance in the Account) or any other
Collateral, except for the right to be reimbursed for amounts advanced to settle
authorized transactions under the Security Agreement.

 

ARTICLE 3
CONTROL

 

SECTION 3.1                              Grant of Control.  The Securities
Intermediary will comply with all notifications it receives directing it to
transfer or redeem any property in the Account (each an “Entitlement Order”) or
other directions concerning the Account (including, without limitation,
directions to distribute to the Collateral Agent proceeds of any such transfer
or redemption or interest or dividends on property in the Account) to the extent
directed by the Collateral Agent without further consent from the Grantor, the
Performance Guarantor, or any other person.  The Securities Intermediary will
not agree with any third party that the Securities Intermediary will comply with
Entitlement Orders concerning the Collateral originated by such third party
without the prior written consent of the Collateral Agent and, unless an Event
of Default has occurred and is continuing, the Grantor and the Performance
Guarantor.

 

SECTION 3.2                              Grantor’s Rights in Account.  Until the
Securities Intermediary receives a notice from the Collateral Agent in the form
of Exhibit A (a “Notice of Exclusive Control”) that the Collateral Agent will
exercise exclusive control over the Account, the Securities Intermediary shall:
(i) distribute to the Grantor all interest and regular cash dividends on
property in the Account, if any, (ii) allow the Grantor to exercise all voting
rights, if any, relating to the security entitlements and financial assets
credited to the Account and (iii) settle purchases, sales, free receipts, free
deliveries, exchanges, substitutions and other transactions initiated by Grantor
or Grantor’s authorized representatives (collectively, “Trades”, and each
individually, a “Trade”).  The Grantor shall be solely responsible to comply
with the valuation requirements on the Collateral described in the Security
Agreement.  If the Securities Intermediary receives from the Collateral Agent a
Notice of Exclusive Control, the Securities Intermediary will cease
(a) distributing to the Grantor (and will not distribute to the Performance
Guarantor) any interest and dividends on property in the Account, (b) allowing
the Grantor or the Performance Guarantor to exercise any voting rights and
(c) settling Trades initiated by Grantor or Grantor’s authorized
representatives, including the Performance Guarantor.  The Collateral Agent may
deliver to the Securities Intermediary a Notice of Exclusive Control only if an
Event of Default has occurred and is continuing.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES; UNDERTAKINGS

 

SECTION 4.1                              The Representations and Warranties of
the Securities Intermediary.  The Securities Intermediary hereby represents and
warrants to the Grantor and the Collateral Agent that:

 

B-4

--------------------------------------------------------------------------------


 

(a)                                 the Account has been established in the name
of the Grantor as recited above;

 

(b)                                 the Account statements to be provided from
time to time to the Grantor pursuant to this Agreement will contain a complete
and accurate statement of the “financial assets”, as defined in Article 8 of the
UCC, maintained in the Account, which account has been titled to reflect the
security interest of the Collateral Agent therein;

 

(c)                                  there are no claims to or interests in the
Account arising by, through or from the Securities Intermediary (other than
those expressly permitted hereby) and, to the best of a Responsible Officer of
the Securities Intermediary’s knowledge, there is no other claim to or interest
in the Account except for the claims and interest of the Collateral Agent and
Grantor in the Account; and

 

(d)                                 that valid and legally binding “security
entitlements”, as defined in Article 8 of the UCC, have been created with
respect to the financial assets to be carried in the Account and pledged to the
Collateral Agent pursuant to the Security Agreement; and the Securities
Intermediary hereby acknowledges the creation and existence of such security
entitlements.

 

SECTION 4.2                              Undertakings of the Securities
Intermediary.  The Securities Intermediary hereby undertakes as follows:

 

(a)                                 to send copies of:  (i) all monthly
statements concerning the Account to each of Grantor and the Collateral Agent at
their respective addresses set forth in the heading of this Agreement and
(ii) any other information concerning the Account or Collateral reasonably
requested by the Collateral Agent to the Collateral Agent at the address set
forth in the heading of this Agreement;

 

(b)                                 to provide to the Collateral Agent with
online access to the Account upon execution of such documentation as the
Securities Intermediary shall reasonably request; and

 

(c)                                  upon receipt of written notice of any lien,
encumbrance or adverse claim against the Account or in any financial asset
carried therein, to make reasonable efforts to notify the Collateral Agent and
the Grantor thereof.

 

ARTICLE 5
LIMITATION OF RESPONSIBILITY; INDEMNIFICATION

 

SECTION 5.1                              Limitation of Responsibility of
Securities Intermediary.

 

The Securities Intermediary shall have no responsibility or liability to the
Collateral Agent for complying with Trade directions from the Grantor, or the
Grantor’s authorized representatives, which are received by the Securities
Intermediary before the Securities Intermediary receives a Notice of Exclusive
Control.  The Securities Intermediary shall have no responsibility or liability
to the Grantor for (i) complying with any Notice of Exclusive Control or
(ii) for complying with Entitlement Orders concerning the Collateral originated
by the Collateral Agent.  The Securities Intermediary shall have no
responsibility or liability to the Collateral Agent with respect to the

 

B-5

--------------------------------------------------------------------------------


 

value of the Collateral.  The Securities Intermediary shall have no duty to
investigate or make any determination as to whether an Event of Default exists
under any agreement between the Grantor and the Collateral Agent and shall
comply with all notices whether or not it believes that any such Event of
Default exists.  This Agreement does not create any obligation or duty of the
Securities Intermediary other than those expressly set forth herein.

 

SECTION 5.2                              Indemnification of Securities
Intermediary.  The Grantor hereby agrees to indemnify, defend and hold harmless
the Securities Intermediary, its directors, officers, agents and employees
against any and all claims, causes of action, liabilities, lawsuits, demands and
damages, including without limitation, any and all court costs and reasonable
attorney’s fees, in any way related to or arising out of or in connection with
this Agreement or any action taken or not taken pursuant hereto, except to the
extent as a result of the Securities Intermediary’s gross negligence or willful
misconduct.

 

ARTICLE 6
MISCELLANEOUS

 

SECTION 6.1                              Successors and Assigns of Grantor Bound
By Agreement.  All obligations, covenants, agreements and duties of the Grantor
and the Performance Guarantor contained in this Agreement shall bind the
respective permitted successors and assigns of the Grantor and the Performance
Guarantor, whether so expressed or not.

 

SECTION 6.2                              Amendments; Assignments.

 

(a)                                 This Agreement will not be amended,
modified, restated, supplemented or replaced in any manner, except with the
written consent of the Grantor, the Performance Guarantor, the Securities
Intermediary and the Collateral Agent.

 

(b)                                 Subject to clause (c) below, this Agreement
may not be transferred, assigned, hypothecated or alienated in any manner
whatsoever, except with the prior written consent of the Grantor, the
Performance Guarantor, the Securities Intermediary and the Collateral Agent.

 

(c)                                  The Grantor hereby agrees that, in the
event that the Collateral Agent assigns, transfers or conveys its rights and
duties under the Security Agreement to any party (the “Assignee”), the
Collateral Agent shall have the right to assign and transfer this Agreement and
the control created hereby to the Assignee, and the Grantor and the Securities
Intermediary hereby consent to such assignment and transfer.

 

SECTION 6.3                              Governing Law.  This Agreement shall be
construed and enforced according to the laws of the State of New York,
including, without limitation, Section 5-1401 of the General Obligations Law of
the State of New York, but otherwise without regard to the conflicts of law
provisions thereof.  The parties hereto agree that the jurisdiction of the
Account is the State of New York.

 

SECTION 6.4                              Customer Agreement.  In the event of a
conflict between this Agreement and any other agreement between the Securities
Intermediary, the Performance Guarantor, and the Grantor, the terms of this
Agreement will prevail.  Regardless of any provision in any such

 

B-6

--------------------------------------------------------------------------------


 

agreement relating to the law governing the Account, the parties hereto agree
that the establishment and maintenance of the Account, and all interests, duties
and obligations with respect thereto, shall be governed by the laws of the State
of New York.

 

SECTION 6.5                              Consent to Jurisdiction.  Each party to
this Agreement submits for itself and in connection with its properties,
generally and unconditionally, to the nonexclusive jurisdiction of the United
States federal court located in the Southern District of New York, for purposes
of any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party to this Agreement irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum. Each party to this Agreement hereby
consents to process being served in any suit, action or proceeding with respect
to this Agreement, or any document delivered pursuant hereto, by the mailing of
a copy thereof, by registered or certified mail, postage prepaid, return receipt
requested, to its respective address specified at the time for notices under
this Agreement or to any other address of which it shall have given written
notice to the other party hereto. The foregoing shall not limit the ability of
any party hereto to bring suit in the courts of any other jurisdiction.

 

SECTION 6.6                              Waiver of Jury Trial.  Each of the
parties to this Agreement irrevocably and expressly waives any and all right to
a trial by jury with respect to any legal proceeding arising out of or relating
to this Agreement or any claims or transactions in connection herewith. Each of
the parties hereto hereby acknowledges that such waiver is made with full
understanding and knowledge of the nature of the rights and benefits waived
hereby.

 

SECTION 6.7                              Future Agreement.  This Agreement and
the Security Agreement embody the entire agreement and understanding between the
parties hereto relating to the subject matter hereof and supersedes all prior
agreements between such parties that relate to the subject matter, unless
otherwise agreed to in writing by all parties.

 

SECTION 6.8                              Limitation on Rights of Others.  The
provisions of this Agreement are solely for the benefit of the Grantor, the
Securities Intermediary and the Collateral Agent and nothing in this Agreement,
whether express or implied, shall be construed to give to any other person any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any covenants, conditions or provisions contained herein.

 

SECTION 6.9                              Notices.  All communications hereunder
shall be in writing (including facsimile) and shall be personally delivered,
mailed or transmitted by facsimile, respectively, to a party at the address
previously furnished in writing to each other party.

 

SECTION 6.10                       Severability.  If any provision of, or
obligation under, this Agreement, or the application thereof to any person or
under any circumstance, shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions of, and any obligations under, this Agreement, or the application of
such provision in any other jurisdiction shall not in any way be affected or
impaired thereby, and each provision of this Agreement shall be valid and
enforceable to the extent permitted by applicable law.

 

B-7

--------------------------------------------------------------------------------


 

SECTION 6.11                       Counterparts.  This Agreement and any
amendments, modifications, restatements, supplements and/or replacements hereof,
or waivers or consents hereto, may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, when taken together, shall constitute one and the same
instrument.  This Agreement shall become effective upon the execution of a
counterpart by each of the parties hereto.

 

SECTION 6.12                       No Waiver.  No failure on the part of the
parties hereto to exercise, and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof or the exercise
of any other right, power or privilege operate as such a waiver.

 

SECTION 6.13                       Remedies Cumulative.  No right, power or
remedy of the parties hereunder shall be exclusive of any other right, power or
remedy, but shall be cumulative and in addition to any other right, power or
remedy thereunder or now or hereafter existing by law or in equity.

 

ARTICLE 7
TERMINATION OF AGREEMENT

 

SECTION 7.1                              Termination of this Agreement.  The
rights and powers granted herein to the Collateral Agent have been granted in
order to perfect its security interest in the Collateral, are powers coupled
with an interest and will not be affected by the lapse of time or any other
matter or circumstance.  The obligations of the Securities Intermediary
hereunder shall continue in effect until the earlier of (i) the date on which
the Grantor makes suitable arrangements with the consent of the Collateral Agent
following the resignation of the Securities Intermediary and (ii) the Collateral
Agent, upon termination of the Security Agreement, has notified the Securities
Intermediary in writing that this Agreement is to be terminated.

 

SECTION 7.2                              Evidence of Termination.  Upon the
termination of this Agreement, each of the Securities Intermediary and the
Collateral Agent will execute and deliver to the Grantor such documents as the
Grantor shall prepare at its own expense and reasonably request to evidence the
termination of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have duly caused this Agreement to be
executed and delivered as a deed as of the date first above written.

 

 

 

as Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-8

--------------------------------------------------------------------------------


 

 

as Performance Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

as Securities Intermediary

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXCLUSIVE CONTROL

 

·, 20·

 

[Name and address of

 

Securities Intermediary]

 

Ladies and Gentlemen:

 

Reference is made to that Securities Account Control Agreement, dated as of
[                   ], 20[  ] among [                    ], as Securities
Intermediary, [                           ], as Grantor, and
[                           ], as the Collateral Agent (the “Control
Agreement”).  Terms used but not defined herein shall have the meanings assigned
to them in the Control Agreement.

 

In accordance with Section 3.2 of the Control Agreement, the Collateral Agent
hereby provides notice to the Securities Intermediary of its intent to exercise
exclusive control over the Account; this notice shall serve as a Notice of
Exclusive Control under the Control Agreement.

 

 

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

·

 

B-A-1

--------------------------------------------------------------------------------